Parker, J.
(concurring)—I concur in the result reached by Judge Holcomb, but upon the ground that the judgment rendered in favor of Armstrong against the city, payable out of the improvement fund, became binding upon the surety company, it being a party to the action in which that judgment was rendered. It is true the surety company was not held personally liable in that action, but judgment was rendered therein against the fund to which the surety had a right to *519look for its protection to the extent of any unpaid balances earned upon the contract by Christiansen. This was, in effect, an adjudication against the surety company and against its assignees, as well as against the city, that Armstrong’s claim was a valid claim against the fund. It seems to me that the mere fact that the surety company was finally dismissed from that action as to its liability upon its bond does not change the fact that the judgment was in effect against the surety company and its assignees, in so far as Armstrong’s right to have his claim paid out of the improvement fund is concerned.
Tolman, J., concurs with Parker, J.